April 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                  CONTINENTAL CARBON COMPANY, Appellant

NO. 14-11-00162-CV                       V.

  NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, Appellee
                        ____________________



      This cause, an appeal from the final judgment confirming the arbitration award in
favor of appellee, National Union Fire Insurance Company of Pittsburgh, signed January
31, 2011, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Continental Carbon Company, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.